COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
 WILLIAM D. ABRAHAM,                                         No. 08-17-00129-CV
                                                §
                           Appellant,                          Appeal from the
                                                §
 v.                                                       County Court at Law No. 5
                                                §
                                                           of El Paso County, Texas
 IGSFA MANAGEMENT, LLC,                         §
                                                             (TC# 2017DCV0664)
                           Appellee.            §
                                         O R D E R

       Pending before the Court is Appellee’s motion to dismiss the appeal after abatement.

Appellee represents to the Court the bankruptcy has been resolved. Appellant also filed his

response requesting the appeal be reinstated. Therefore, on the Court’s own motion, the above-

styled and numbered cause is hereby REINSTATED. The motion to dismiss remains pending.

       IT IS SO ORDERED this 17th day of November, 2021.

                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley JJ.